Citation Nr: 0319097	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-27 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.  

This appeal arises from a August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for a 
nervous condition, including PTSD; and a head injury, and 
granted non-service connected pension benefits.  

In February 1996 the veteran's representative submitted his 
notice of disagreement with the issue of service connection 
for PTSD, only.  A notation on the title page of the July 
1996 transcript of a hearing before a Hearing Officer at the 
RO indicates the hearing transcript was accepted as the 
substantive appeal in lieu of VA Form 9.  


REMAND

The claims folder currently contains the veteran's Form DD 
214 which indicates the veteran served in The Republic of 
Vietnam.  His DA 20 indicates he was in the Republic of 
Vietnam from April 1968 to May 1969.  Neither the veteran's 
DD 214 or DA 20 indicates he received any awards or 
decorations that are indicative of participation in combat.  
Also included are the records from a VA hospitalization of 
the veteran in November 1976 with diagnosis of schizophrenia 
and depression, and February 1976 VA outpatient records which 
note the veteran was obsessed with the memory of the death of 
a friend (Tyrone) in Vietnam, had recurrent nightmares and 
had received psychiatric treatment in service.  VA records 
beginning in February 1995 include diagnoses of PTSD.  

The veteran originally submitted a claim for service 
connection for a nervous condition in August 1976.  On his 
application the veteran indicated he was treated in service 
for his nerves in November 1969 by a Medical Officer at Fort 
Meade, Maryland and in the fall of 1968 at the Field Hospital 
in "Tuan Loy", Vietnam.  

In September 1976 the RO received from the National Personnel 
Records Center (NPRC) a reply to a request for clinical 
records of treatment at George Meade Army Hospital and the 
field hospital in Vietnam.  NPRC had found no records at 
George Meade and indicated they needed the number of the 
field hospital to conduct a proper search.  The word 
"clinical" when used in conjunction with service medical 
records is referring to records of inpatient treatment.  In 
October 1976 the veteran submitted a Statement in Support of 
Claim in which he clarified that he had never been 
hospitalized in service.  He received medication from the 
First Aid Station at the Base Camp of "Tuon Loy" 1st and 5th 
Artillery Battery.  He also indicated he was given an 
assignment that was less disturbing by his Colonel who trying 
to help him, which he was able to keep until he left the 
combat zone.  The veteran did not remember the name of the 
doctor who treated him but he was connected to the ECHO 
Battery of the 1st and 5th Artillery.  The veteran stated he 
did not wish to go to any other hospital to obtain 
psychiatric help in service, because he was told he would get 
a "profile", which would preclude his staying in the 
artillery.  

In view of the foregoing, the Board finds that the RO should 
conduct a search to determine if there are any additional 
service medical records that have not been obtained, to 
include any mental hygiene records which may have been 
segregated from other service medical records.  

Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Request for Service 
Records, Section 4.17 (f) indicates that when mental hygiene 
records are required, the other block must be checked on the 
VA Form 21-3101.  In addition, a notation that mental hygiene 
records are needed must be placed in the Additional 
Information Field.  The claims folder includes two VA Form 
07-3101s, the first dated in March 1976, does not include a 
check mark in the box for other records.  An April 1995 VA 
Form 21-3101 includes a check mark by "other", but in the 
space for additional information the veteran's DA 20 and not 
mental hygiene records was requested.  For that reason 
another request for the veteran's mental hygiene records 
including the date and the name of the facility where the 
veteran received treatment should be made to the NPRC.  

The claim folder does not include the veteran's complete 
service personnel file.  The veteran has indicated that he 
was separated due to problems in service, even though his 
Form DD 214 indicates he was separated due to expiration of 
his term of service and his DA Form 20 reflects that he was 
ineligible for reenlistment and indicates a court martial 
conviction was entered in his records in April 1969.  
Notations of desertion are stricken out.  Records also note 
periods of AWOL.  The veteran's complete personnel file my 
include information which would demonstrate the veteran had 
psychiatric problems in service or had changes in behavior or 
his job was changed due his inability to adapt to certain 
conditions.  The record has also raised questions as to the 
veteran's job assignment and the locations in which he served 
while in Vietnam.  For that reason the service personnel 
records may contain information which would be useful in 
attempting to verify the veteran's claimed in service 
stressors and documenting any changes in his behavior or 
duties in service.  

A Psychological Evaluation in March 1997 revealed the veteran 
had problems with recent and remote memory.  The RO sent the 
veteran a PTSD questionnaire in February 2003.  The veteran 
did not complete and return it to the RO.  In this instance 
it is clear the veteran may need assistance from a Social 
Worker or his representative in completing and returning the 
form.  In February 1976 the veteran told VA hospital 
personnel he was obsessed with the death of his friend 
"Tyrone" who was killed in Vietnam in 1968.  (This incident 
was reported for treatment purpose prior to the veteran's 
original claim for service connection.)  In July 1996 the 
veteran testified at a hearing before a Hearing Officer at 
the RO that during an attack an individual he knew was killed 
when shrapnel hit him in the head.  His name was "Casidy".  
The veteran was unable to remember when it had occurred.  The 
veteran also indicated he participated in fire fights and the 
spelling of the base where he received aid in service was 
corrected to Ouan Loi, not as the veteran had originally 
spelled it as Tuan Loy.  In October 1976 the veteran stated 
his battery commander was "Colonel Rogers".  He indicated 
that the Colonel had assisted him by assigning him to a 
different position, after he had a breakdown in service.  

When the RO asked U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) to verify the veteran's stressors 
only the veteran's DA Form 20 was sent with the request.  The 
RO did not include a description of the veteran's claimed 
stressors.  Also in an August 1998 letter USASCRUR stated 
that morning reports could be used to verify daily personnel 
actions such as killed in action or transfers.  Another 
request for verification of the veteran's stressors with a 
statement of the veteran's claimed stressors attached should 
be sent to USASCRUR.  

The VA physician who diagnosed PTSD in April 1995 noted that 
he did not have the claims folder and it is apparent that the 
diagnosis of PTSD was based on unverified stressors.  Under 
these circumstances, the RO must again attempt to verify the 
veteran's claimed stressors and, if a stressor is verified, 
obtain a competent opinion addressing the contended causal 
relationship.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who treated him for a 
psychiatric disorder since his separation 
from the service.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  It 
should include a specific request for 
other records, to include any mental 
hygiene records of treatment in service.  

3.  The RO should make another attempt to 
secure the veteran's complete service 
personnel records through official 
channels.

4.  The RO should send another letter to 
the veteran asking him to give a 
comprehensive statement regarding his 
alleged stressors.  If the veteran so 
desires the RO should arrange for a VA 
Social Worker or the veteran's  
representative to assist him in reviewing 
his claims folder and preparing a 
statement of his claimed stressors.  The 
RO should also assist the veteran in 
attempting to locate Colonel Rogers, his 
battery commander, who may be able to 
corroborate the his claimed stressors.  

5.  After giving the veteran a reasonable 
period to respond, the RO is to prepare a 
letter to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  The RO 
should attach copies of the veteran's 
service personnel records and his 
statements as to his claimed in-service 
stressors.  Because the veteran has 
difficulty with his memory, the RO should 
review his file and prepare a list of the 
claimed in-service stressors noted in the 
claims folder, including the death of a 
fellow soldier named "Tyrone" or 
"Cassidy."  After receiving a response 
from USASCRUR, the RO should make a 
determination as to whether or not the 
veteran was engaged in combat with the 
enemy and/or a determination whether any 
of his claimed non-combat stressors have 
been verified.  

6.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine if he has a 
psychiatric disorder linked to service, 
to include PTSD related to a verified in-
service stressor or stressors.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The RO should provide the 
examiner with a statement identifying the 
veteran's verified in-service stressors.  
Following the review of the claims folder 
and any available records and 
interviewing the veteran, the examiner is 
asked to offer an opinion as to whether 
the veteran satisfies the criteria for a 
diagnosis of PTSD and, if so, whether it 
is at least as likely as not (50 percent 
or more likelihood) that it is linked to 
a verified stressor.  For any other 
acquired psychiatric disorder that may be 
present, the examiner is asked to opine 
whether it is at least as likely as not 
that any current psychiatric disability 
either began during service or is 
causally linked to some incident of 
active duty.  The examiner is asked to 
provide a rationale for any opinion 
expressed.

7.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of all evidence 
obtained since its Supplemental Statement 
of the Case (SOC) was issued in April 
2003.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with an appropriate supplemental 
statement of the case (SSOC), which 
contains a summary of the evidence 
received since the April 2003 SSOC, and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




